UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 14-4075


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

TAIWAN JERMAINE SMITH,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Elizabeth City.   Terrence W.
Boyle, District Judge. (2:13-cr-00006-BO-1)


Submitted:   February 25, 2015                Decided:     March 18, 2015


Before KEENAN    and   FLOYD,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Peter M. Wood, LAW OFFICE OF PETER WOOD, Raleigh, North
Carolina, for Appellant.      Thomas G. Walker, United States
Attorney, Jennifer P. May-Parker, Kristine L. Fritz, Assistant
United States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Taiwan Smith appeals his sentence following a guilty plea

to being a felon in possession of a firearm, in violation of 18

U.S.C.    §   922(g)(1)   (2012).      Smith’s      counsel   filed   a   brief

pursuant to Anders v. California, 386 U.S. 738 (1967), stating

that he found no meritorious grounds for appeal but questioning

whether Smith’s plea was knowing and voluntary, Smith received

the effective assistance of counsel, and Smith’s sentence was

substantively reasonable.           Smith filed a pro se supplemental

brief arguing that his sentence was procedurally unreasonable

because he did not plead guilty to a felony under N.C. Gen.

Stat. § 20-141.5      (2013), 1 and did not qualify for sentencing

under the Armed Career Criminal Act (“ACCA”), 18 U.S.C. § 924(e)

(2012).

      After our initial review pursuant to Anders, we directed

the parties to file supplemental briefs regarding whether the

district court adequately addressed Smith’s argument that he did

not   qualify   for   sentencing    under   ACCA.      In   the   supplemental

brief, Smith’s counsel argues that the district court erred by


      1
       Smith notes that the presentence report referred to the
offense as “Fleeing to Elude Arrest,” but that the statute under
which he was convicted is entitled, “Speeding to elude arrest;
seizure and sale of vehicles.” See N.C. Gen. Stat. § 20-141.5.
However, offenses under § 20-141.5 are sometimes referred to as
“fleeing to elude arrest.”     See, e.g., State v. Mulder, 755
S.E.2d 98, 106 (N.C. Ct. App. 2014).


                                      2
relying on the information in the presentence report and failing

to make findings regarding whether Smith had been convicted of a

felony violation of § 20-141.5.                  The Government responds that

the district court’s summary adoption of the factual allegations

of the presentence report was proper because Smith had provided

no evidence that those facts were inaccurate, and alternatively

argues that any error is harmless.                     Having carefully reviewed

the    record    in    light    of    the   parties’     supplemental      briefs,    we

affirm.

       We   first      address        Smith’s     argument    questioning             the

sufficiency      of    the     plea   colloquy     but    points   to     no    specific

error.      Because Smith did not move to withdraw his plea, we

review his Rule 11 hearing for plain error, United States v.

Sanya, 774 F.3d 812, 815 (4th Cir. 2014), and will reverse only

if Smith “show[s] a reasonable probability that, but for error,

he would not have entered the plea,” United States v. Davila,

133 S. Ct. 2139, 2147 (2013) (internal quotation marks omitted).

Although the district court failed to fully comply with several

requirements of Rule 11, see Fed. R. Crim. P. 11(b)(1)(A), (D),

(H),     (J)-(M),      (O),     11(b)(2),        11(c)(3)(B),      most        of   these

omissions       were    ameliorated         by   the   information      provided       in

Smith’s plea agreement, and there is no indication that Smith

would not have entered his guilty plea had the district court



                                             3
more       fully    complied       with     Rule       11.         Accordingly,         we    affirm

Smith’s conviction.

       Smith       next     argues        that        his    sentence           is    procedurally

unreasonable         because       the    district          court       erred    in    concluding,

based on inadequate information in the PSR, that his conviction

under § 20-141.5 was              a violent felony for purposes of ACCA.

       A violation of § 20-141.5 is a violent felony for purposes

of    the    ACCA    if     it    is     punishable         by    more     than       one    year   of

imprisonment. 2        See United States v. Roseboro, 551 F.3d 226, 236,

238    n.5,    239    (4th       Cir.     2009)    (noting         that    felony       conviction

under § 20-141.5 would be violent felony), abrogated on other

grounds       by   United        States    v.     Rivers,         595 F.3d 558    (4th    Cir.

2010).       Whether a violation of § 20-141.5 is punishable by more

than one year of imprisonment depends on whether certain factors

listed in that statute are present, as well as the defendant’s

prior record and the applicability of an aggravated or mitigated

sentencing         range.         See    N.C.     Gen.       Stat.      §§ 15A-1340.17,         15A-

1340.23,       20-141.5(a),         (b)    (2013);          see    also    United       States      v.

Valdovinos, 760 F.3d 322, 326 (4th Cir. 2014) (discussing North

Carolina’s sentencing scheme).


       2
       Smith contends in his pro se supplemental brief that his
offense was not a violent offense because it did not involve a
motor vehicle.     After reviewing the record, we reject his
contention.



                                                  4
      Regardless whether the district court erred in determining

that Smith’s prior crime was a violent felony based only on the

information in the PSR,               we conclude that any such he               error     is

harmless.          The    Government       has      submitted       certain    state-court

records      confirming        that      Smith’s      § 20-141.5       violation     was    a

felony.      See, e.g., Lolavar v. de Santibanes, 430 F.3d 221, 224

n.2   (4th    Cir.       2005)    (taking       judicial       notice    of    state-court

records).          Moreover,      Smith     does      not    dispute    the    presentence

report’s finding that he received a suspended sentence of 11-14

months’      imprisonment         for    this       offense.        Because    the   record

clearly indicates that Smith’s § 20-141.5 violation was a felony

under the ACCA, Smith cannot demonstrate procedural error.

      Turning       our     attention      to       substantive      reasonableness,       we

presume on appeal that a sentence within a properly calculated

advisory     Guidelines          range    is     reasonable.          United    States     v.

Allen, 491 F.3d 178, 193 (4th Cir. 2007); see Rita v. United

States,      551 U.S. 338,      346-56       (2007)    (upholding       appellate

presumption of reasonableness for within-Guidelines sentence).

Smith has failed to rebut this presumption.                             Accordingly, we

conclude that Smith’s sentence is substantively reasonable.

      We     decline      to      reach     Smith’s         claim    that     counsel    was

ineffective.         Unless an attorney’s ineffectiveness conclusively

appears on the face of the record, ineffective assistance claims

are not generally addressed on direct appeal.                           United States v.

                                                5
Benton, 523 F.3d 424, 435 (4th Cir. 2008).                             Instead, such claims

should    be     raised    in    a    motion       brought       pursuant    to    28    U.S.C.

§ 2255 (2012), in order to permit sufficient development of the

record.       United States v. Baptiste, 596 F.3d 214, 216 n.1 (4th

Cir. 2010).        Because the record does not conclusively establish

ineffective assistance of counsel, we conclude that this claim

should be raised, if at all, in a § 2255 motion.

     In    accordance          with   Anders,        we    have    reviewed       the    entire

record     in    this     case       and   have      found        no     other    potentially

meritorious       grounds       for   appeal.         Accordingly,          we    affirm    the

district court’s judgment.                  This court requires that counsel

inform Smith, in writing, of his right to petition the Supreme

Court    of     the    United     States       for    further          review.      If    Smith

requests that a petition be filed, but counsel believes that

such a petition would be frivolous, counsel may move in this

court    for     leave    to    withdraw       from       representation.          Counsel’s

motion must state that a copy thereof was served on Smith.                                   We

dispense        with    oral     argument       because          the     facts    and    legal

contentions       are     adequately       presented        in    the     materials      before

this court and argument would not aid the decisional process.



                                                                                     AFFIRMED




                                               6